Citation Nr: 1117495	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to service connection for bilateral tinnitus.  

7.  Entitlement to an initial disability evaluation in excess of 10 percent for diabetes mellitus.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in March 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for tinnitus and entitlement to an initial disability evaluation in excess of 10 percent for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD manifested as a result of his military service in the Republic of Vietnam.  

2.  The Veteran has not been diagnosed with peripheral neuropathy of the right upper extremity.  

3.  The Veteran has not been diagnosed with peripheral neuropathy of the left upper extremity.  

4.  The Veteran has not been diagnosed with peripheral neuropathy of the right lower extremity.  

5.  The Veteran has not been diagnosed with peripheral neuropathy of the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2010).  

2.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claim of entitlement to service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

For his remaining claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, a letter sent to the Veteran in June 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter also informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



	(CONTINUED ON NEXT PAGE)
Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received a VA medical examination in February 2008, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private medical records and Social Security Administration (SSA) records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  


PTSD

The Veteran contends that he is entitled to service connection for PTSD.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise regarding this matter.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for PTSD.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

The Veteran's personnel records demonstrate that he served in Vietnam from May 1972 through March 1973, and that he was the recipient of the Vietnam Service Medal (VSM) among other awards.  In a June 2007 statement, the Veteran indicated that he witnessed combat situations in Vietnam and that he saw dead bodies.  In a March 2011 statement, the Veteran reported being in constant fear for his life while in Vietnam .  The Veteran also described an incident when he was being shot at while flying in a helicopter.  Therefore, the evidence demonstrates that the Veteran did serve in a location involving "fear of hostile military or terrorist activity."  Id.  

Post-service treatment records also demonstrate that the Veteran sought psychiatric treatment shortly after his separation from active duty.  A November 1988 VA examination notes that the Veteran was suffering from schizoaffective disorder with flashbacks to Vietnam, impaired sleep, and memory loss.  According to a January 1998 VA mental examination, the Veteran was suffering from depression, hallucinations and paranoid thinking.  It was noted that the Veteran had a history of numerous psychiatric hospitalizations since 1981.  A diagnosis of schizoaffective disorder was again assigned.  

Since this time, the Veteran has been diagnosed with PTSD.  A January 2007 VA outpatient treatment record notes an Axis I diagnosis of PTSD with worsening symptomatology since the onset of Operation Iraqi Freedom.  According to an April 2009 VA outpatient treatment record, the Veteran had a provisional diagnosis of PTSD.  It was noted that the Veteran described a long history of PTSD symptoms since around 1976 with nightmares and flashbacks of violence and trauma in Vietnam.  A June 2009 record indicates that the Veteran had combat exposure without injury during Vietnam and that he was referred for individual therapy for PTSD as needed.  Finally, a September 2009 VA mental health record confirmed that the Veteran had a DSM-IV diagnosis of PTSD.  

Having considered the above evidence, the Board finds that the evidence is at least in equipoise.  The record confirms that the Veteran has been diagnosed with PTSD on multiple occasions during the pendency of his claim, and this diagnosis was confirmed as recently as September 2009.  In addition, the record confirms that the Veteran served in Vietnam where he feared for his life, and the 2009 VA outpatient treatment records connect the Veteran's PTSD to his experiences while serving in Vietnam.  As such, in light of the recently amended PTSD regulations, the evidence demonstrates that the Veteran is entitled to service connection for PTSD.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that he is entitled to service connection for PTSD.  See 38 U.S.C. § 5107(b).  The claim is granted.

Peripheral Neuropathy of the Upper and Lower Extremities, Bilaterally

The Veteran also contends that he is entitled to service connection for peripheral neuropathy of the upper and lower extremities, bilaterally.  The Veteran has alleged that this disorder manifested shortly after his separation from active duty, and that in the alternative, it may be related to his service-connected diabetes mellitus.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran has not been diagnosed with peripheral neuropathy in any of his extremities.  As such, service connection is not warranted.  

The Veteran's service treatment records are silent regarding any symptomatology or diagnoses related to peripheral neuropathy of any extremity.  A number of records do reflect that the Veteran was treated for pain and swelling related to a left ankle sprain.  However, there is no evidence to demonstrate that this resulted in any chronic residuals, and according to the Veteran's October 1974 separation examination, his feet and lower extremities were normal.  The Veteran also denied having, or ever having had, cramps in the legs, foot trouble, or neuritits.  As such, there is no evidence of a chronic condition associated with neuropathy during active military service.  

Likewise, post-service treatment records make no reference to peripheral neuropathy.  According to a February 2008 VA examination for the Veteran's diabetes mellitus, the Veteran denied any current symptoms associated with his diabetes mellitus.  It was also noted that the Veteran had 1+ pulses in all four distal extremities with no evidence of peripheral edema.  It was also noted that the Veteran had no history of peripheral vascular disease that is known regarding any complications of diabetes.  Examination revealed no focul neurological deficits and monofilament testing of both the upper and lower extremities bilaterally were within normal limits.  The examiner concluded that there was no evidence of any anterior or posterior distribution numbness or any neurologic complications related to the Veteran's diabetes.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for peripheral neuropathy of either upper or lower extremity.  There is no evidence of a chronic disorder in-service or of a diagnosis of peripheral neuropathy at any time since separation from active duty.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of peripheral neuropathy, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran testified in his March 2011 hearing that he had suffered from peripheral neuropathy since sometime in the 1970s or 1980s.  However, the record does not indicate such a diagnosis and there is no evidence of record to suggest that the Veteran is competent to establish such a diagnosis.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

While the Veteran would certainly be competent to testify to symptoms such as numbness and tingling since military service, such an assertion is not credible.  According to a February 1988 private treatment record, the Veteran's extremities were within normal limits.  A June 1988 private record also notes that the Veteran's deep tendon reflexes were symmetrical.  None of these records suggest a prior history of symptomatology associated with the upper or lower extremities.  Finally, upon examination in February 2008, objective medical testing revealed no neurological deficits in any extremity.  As such, the Board does not find the testimony regarding a 30 to 40 year history of peripheral neuropathy to be credible.  

Finally, the Board notes that the only evidence of record regarding a complaint of any extremity is a June 1995 private treatment record in which the Veteran was noted to have muscle cramps.  However, this was noted to be a withdrawal symptom related to the Veteran's history of drug abuse.  This does not suggest that the Veteran was diagnosed with any chronic disability of the extremities at this time.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for peripheral neuropathy of either lower or upper extremity must be denied.


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.  

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.  

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.  


	(CONTINUED ON NEXT PAGE)
REMAND
Service Connection for Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. 

During his March 2011 hearing, the Veteran testified to suffering from a buzzing noise in his ears since the mid-1970s.  He also testified to being around a significant amount of artillery fire during his active military service.  The Board recognizes that the record does not contain a medical diagnosis of this condition.  However, as a lay person, the Veteran is certainly competent to testify to a sensation such as ringing in the ears.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  As such, the Veteran should be afforded a VA examination regarding this issue before appellate review proceeds.  

Increased Disability Evaluation for Diabetes Mellitus

The Board notes that the RO has prepared a statement of the case (SOC) in March 2009 and a supplemental statement of the case (SSOC) in January 2010 regarding, among other issues, an issue of entitlement to an initial disability evaluation in excess of 10 percent for diabetes mellitus type II.  However, at no time during the pendency of the Veteran's appeal has he indicated any disagreement with the assigned disability evaluation of 10 percent.  In his September 2008 notice of disagreement, the Veteran explicitly indicated the six issues that he was in disagreement with, and this did not include his diabetes mellitus.  Nonetheless, the March 2009 SOC discussed entitlement to a higher disability evaluation and an earlier effective date.  While the Veteran did indicate in his May 2009 appeal to the Board that he was appealing all issues listed on the March 2009 SOC, this issue was not mentioned in the August 2009 Form 646 or the March 2011 hearing testimony.  Nonetheless, because the Veteran has not explicitly withdrawn this issue and because it has been adjudicated as if it were on appeal, the Board will accept jurisdiction over this issue.  

The Veteran was last afforded a VA examination for his diabetes mellitus in February 2008.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Due to the length of time that has elapsed, and the lack of lay testimony submitted by the Veteran regarding this claim since he appears to have been under the impression it was not on appeal, a new VA examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran to clarify whether it is his intent to proceed with a claim of entitlement to an initial disability evaluation in excess of 10 percent for diabetes mellitus.  In addition, the Veteran should be asked as to whether he desires a hearing on this matter, as the Veteran's representative did not treat it as an issue at the time of the March 2011 hearing.  If the Veteran indicates that he does desire a hearing on this issue, it should be scheduled as soon as possible.  

2.  In addition, if the Veteran expresses a desire to proceed with a claim of entitlement to an increased disability evaluation for diabetes mellitus, he should be scheduled for a VA examination with an appropriate specialist to determine the current severity of this disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to examine the Veteran and describe in detail all symptomatology associated with his diabetes mellitus.  All indicated tests and studies should be performed.  

3.  The Veteran should also be scheduled for a VA examination before an audiologist regarding his claimed tinnitus.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to determine whether the Veteran's symptomatology demonstrates a diagnosis of tinnitus, and if so, whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.

A complete rationale must be provided for any opinion offered.  The lay testimony provided by the Veteran in support of his claim should also be discussed and considered.  

4.  After completion of the above, the AMC should review the expanded record and readjudicate the Veteran's claims.  If the claims remain denied, the AMC should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


